DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding claims 1, 19 and 20, the closest prior art of record Fu et al. (US 2019/0326755 A1) discloses a prediction of an electric power consumption and/or a generation of at least one of a load and a source coupled to an electric power grid is generated responsive to a forecast of an event. A desired state of an asset on the grid is identified responsive to the prediction. A functional representation of a control scheme for the asset is identified based on a sensitivity of the control parameter to a variance in operation of the electric power grid with respect to the prediction.
	However, Fu et al. either singularly or in combination, fail to anticipate or render obvious an apparatus/method and non-transitory machine readable storage media comprising: determining whether the model is validated by determining whether a predicted production of power minus predicted losses is within a predefined range of a predicted consumption of power at the one or more locations in the electrical grid; and produce, in response to a determination that the model is validated and based on the one or more parameters, the customized forecast of predicted power flows associated with the one or more locations for the defined time period. connected to said electrical conductor, in combination with all the other limitations in the claim as claimed and defined by the Applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A RIVERA VARGAS whose telephone number is (571)270-7870. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL A RIVERA VARGAS/            Primary Examiner, Art Unit 2864